In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-430 CV

____________________


IN RE HOWARD LEE GRANT




Original Proceeding



MEMORANDUM OPINION 
 On October 5, 2006, Howard Lee Grant filed a petition for writ of mandamus in this
Court.  See Tex. R. App. P. 52.  The relator's petition collaterally attacks his conviction in
Cause No. 62503.  Texas Code of Criminal Procedure Article 11.07 provides the exclusive
means to challenge a final felony conviction, and jurisdiction to grant post conviction habeas
corpus relief on a final felony conviction rests exclusively with the Court of Criminal
Appeals.  Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist.,
910 S.W.2d 481, 483 (Tex. Crim. App. 1995); Tex. Code Crim. Proc. Ann. art. 11.07, § 3
(Vernon 2005).  The petition is denied.
	WRIT DENIED.
									PER CURIAM
Opinion Delivered October 19, 2006
Before McKeithen, C.J., Kreger and Gaultney, JJ.